                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                Western Division

                                  Civ. Case No. 5:19-CY-27-D

L&M COMPANIES, INC., a North Carolina
corporation, and PALUMBO FOODS, LLC.,

       Plaintiffs,
vs.

UNIQUE FOOD COMPANY, INC.,
LOUIS J. DEANGELIS, BEYERLYA.
DEANGELIS, LOUIS J. DEANGELIS, JR.,
GINA D. BISSETTE, and BISSETTE
BROTHERS, LLC,

       Defendants.
_ _ _ _ _ _ _ _ _ _ _ _ ______,I

            STIPULATED PROTECTIVE ORDER FOR CONFIDENTIALITY

       THIS CAUSE came before the Court upon the Stipulation ofL&M COMPANIES, INC.,

PALUMBO FOODS, LLC., ROBINSON WORLDWIDE, INC., D&T BROKERAGE, INC.,

LIPMAN-TEXAS, LLC, THE THOMAS COLACE COMPANY, INC., NICKEY GREGORY

COMPANY, LLC, JH HONEYCUTT & SONS, INC., NATURE'S WAY FARMS, INC.,

SELECT FUNDING, LLC., UNIQUE FOOD COMPANY, INC., LOUIS J. DEANGELIS,

BEYERLY A. DEANGELIS, LOUIS J. DEANGELIS, JR., GINA D. BISSETTE, and

BISSETTE BROTHERS, LLC., to a Protective Order for Confidentiality, and the Court having

reviewed the Stipulation, and being otherwise duly advised in the premises, ORDERS THAT the

Stipulation is approved, and the following procedures shall apply to this case:

Ill

Ill

                                                 1
1.     Purposes and Limitations

       The parties have informed the Court that discovery activity in this action may involve

production of confidential, proprietary, or private information for which special protection from

public disclosure and from use for any purpose other than prosecuting this litigation may be

warranted, and so they have requested that the Court enter the following Stipulated Protective

Order. The parties acknowledge that this Stipulated Protective Order does not confer blanket

protections on all dis~losures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under_ the applicable legal principles. The purpose of this Stipulated

Protective Order is to govern the parties' handling, disclosure and use of personal and

proprietary information during discovery, mediation and pre-trial motions.           This Stipulated

Protective Order does not govern testimony at trial or in any hearing; nor does this Stipulated

Protective Order govern any tangible thing that may be offered into evidence at any trial or

hearing. Nothing in this Stipulated Protective Order should be read as authority to restrict public

access to judicial records, court testimony, matters in evidence, or to any information relied upon

by a court in making its decisions. Entry of this Stipulated Protective Order does not constitute

waiver of any right a party may otherwise have to object- to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

no party waives any right to object on any ground to use in evidence of any of the material

covered by this Stipulated Protective Order. The parties further acknowledge that this Stipulated

Protective Order does not entitle them to file confidential information under seal, and that Court

rules se_t forth the procedures that must be followed to file material under seal.


                                                  2
         2.    Definitions.

               A.      "CONFIDENTIAL INFORMATION" means any information, document,

thing, or portion of any document or thing (whether kept in electronic or hard copy form) which

the Producing Party believes in good faith to be entitled to protection from disclosure by law,

including pursuant to Rule 26(c)(l)(G) of the Federal Rules of Civil Procedure. This may include

information that contains:

                       ( 1)    trade secrets as defined by law;

                       (2)     competitively sensitive technical, marketing, financial, or sales

information, or customer lists, such that disclosure would be likely to be materially detrimental

to the conduct of that party's business or the business of any of that party's customers or clients;

                       (2)     private personal information, such as social security numbers; or

                       (3)     information that the Producing Party is obligated to keep

confidential from third parties.



         The following information shall not be deemed or considered CONFIDENTIAL

INFORMATION under this Stipulated Protective Order:

                       (1)     information in the public domain through no fault of the Receiving

Party;

                       (2)     information already known by the Receiving Party through proper

means; and




                                                 3
                       (3)     information that is or becomes available to a Receiving Party from

a source (i) other than the party asserting confidentiality and (ii) rightfully in possession of such

information on a non-confidential basis.

               B.      a "Confidential Document" is a document that a party marks as

"Confidential."

               C.      a "Producing Party" means a party that is producing a Confidential

Document to another party.

               D.      a "Receiving Party" means a party that receives a Confidential Document.


       3.      Designation as CONFIDENTIAL INFORMATION.

               A.      Generally.   A      Producing    Party   may   designate    information    as

"CONFIDENTIAL" that it believes in good faith merits such designation, including

CONFIDENTIAL information about a party in the possession of: (1) the Producing Party, or (2)

a non-party pursuant to a subpo.ena or otherwise.        A Producing Party must make good faith

efforts to limit any such designation to specific material that qualifies under the appropriate

standards and designate for protection only those parts of material, documents, items, or oral or

written communications that qualify as CONFIDENTIAL, so that other portions of the material?

documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Stipulated Protective Order.

               B.      Multi-Page Documents.         With respect to multi-page documents bound

together (by staples or other types of binding), only the first page needs be stamped or marked

"CONFIDENTIAL," except that if a multi-page document contains both CONFIDENTIAL

INFORMATION and non-confidential information, then the Producing Party shall indicate

                                                 4
plainly on the document itself or in a cover memorandum which portions contain

CONFIDENTIAL INFORMATION.

               C.      Documents that Cannot be Marked "Confidential."            If a document

containing CONFIDENTIAL INFORMATION cannot be physically or electronically marked

with a "CONFIDENTIAL" designation, then the Designating Party may advise the Requesting

Party at the time that the document is transmitted that the document is to be treated as

confidential pursuant to the terms of this Stipulated Protective Order.

       4.      Use of CONFIDENTIAL INFORMATION. A Receiving Party may use

CONFIDENTIAL INFORMATION that is disclosed or produced by the Producing Party in

connection with this case only for prosecuting, defending, or attempting to settle this litigation

and not to compete with the Producing Party. Nothing in this Stipulated Protective Order shall

prevent a Producing Party from using its own CONFIDENTIAL INFORMATION for any

purpose.

       5.      Non-Disclosure of CONFIDENTIAL INFORMATION. A Receiving Party

and its attorney may not disclose CONFIDENTIAL INFORMATION to others, except that a

Receiving Party and its attorney may do the following:

               a.      disclose CONFIDENTIAL INFORMATION to their employees, but only

to the extent that disclosure is reasonably necessary for this litigation, and provided that they

provide a copy of this Stipulated Protective Order to each employee to whom the Confidential

Information is to be disclosed prior to the disclosure, and they will be responsible for any

violation of this Stipulated Protective Order by their employees;




                                                 5
              b.      disclose CONFIDENTIAL INFORMATION to the following persons, but

only to the extent that disclosure to those persons appears reasonably necessary to support claims

and/or defenses in this· litigation, and provided that such persons first sign "Acknowledgement

and Agreement to be Bound" which is attachec;l hereto at Exhibit "A," and return a signed copy

to Counsel for the Producing Party:

                      (1)     experts who are defined as persons with specialized knowledge or

experience in a matter pertinent to the litigation who have been retained by the Receiving Party

or its counsel to serve as an expert witness or as a consultant in this action and who are not a

current employee of a competitor of the Producing Party, and who, at the time of retention, are

not anticipated to become an employee of a competitor of the Producing Party;

                      (2)     witnesses at depositions, and their attorneys, but only to the extent

that counsel making the disclosure believes in good faith that the witness will be aided by

reviewing the document in preparation for that person's deposition or testimony;

                      (3)     potential witnesses in the case, and their attorneys, but only to the

extent that counsel making the disclosure believes in good faith that the disclosure is necessary

in connection with such preparation of the case;

                      (4)     court reporters, videographers, translators, and copy services; and

                      (5)     any mediator or arbitrator engaged by the parties to this action.

               c.     the Court and Court personnel involved in this action.

       6.     Testimony at Depositions and Hearings. A party may designate testimony and

documents given at a deposition or hearing as CONFIDENTIAL INFORMATION by:




                                                   6
                          (1)    making an appropriate statement on the record at the time the

testimony is given with the expectation that the reporter shall separately bind transcript pages
                                  j

containing CONFIDENTIAL INFORMATION and affix to the bottom of each such page the

legend "Confidential"; or

                          (ii)   notifying the other parties in writing within twenty (20) days after

the transcript of such testimony is made available to the parties. Until the expiration of the

twenty (20) day period, the entire deposition or hearing transcript will be treated as subject to

protection against disclosure under this Stipulated Protective Order. Upon being informed that

portions of a deposition or hearing transcript are to be designated CONFIDENTIAL

INFORMATION, all parties shall promptly and appropriately mark each copy of the transcript in

its custody or control.

       7.        Subpoenas.

                 A.       Served on a Non-Party. If a party serves a subpoena on a non-party who

produces documents to the subpoenaing party, then the subpoenaing party shall simultaneously

and promptly offer a copy of the produced documents to all other parties, and shall produce them

to parties who request copies and who agree to pay the reasonable copy charges therefor.         All

parties shall treat the documents as CONFIDENTIAL INFORMATION for a period of twenty

(20) days after the subpoenaing party has first offered to produce copies of the documents to all

other parties.   If during the twenty (20) day period a party designates some documents as

CONFIDENTIAL INFORMATION, then documents so labeled (or portions thereof) shall be

treated as CONFIDENTIAL INFORMATION. This paragraph shall not apply to subpoenas

served prior to the entry of this Stipulated Protective Order and documents and information


                                                   7,
received by a party pursuant to a subpoena which has been served prior to the entry of this

Stipulated Protective Order or to those subpoenaed documents (or portions thereof) that could

not in good faith be claimed to contain CONFIDENTIAL INFORMATION.

               B.      Served on a Party. If a party is served with a subpoena or an order issued

in other litigation that would compel disclosure of any CONFIDENTIAL INFORMATION (a

"Receiving Party"), then the Receiving Party must promptly deliver:

                       (1)   , a copy of the subpoena or court order to the Producing Party so as

to give Producing Party a sufficient amount of time to decide whether to object to the subpoena

or court order before Receiving Party produces any CONFIDENTIAL INFORMATION; and

                       (2)     a copy of this Stipulated Protective Order to the party in the other

action that caused the subpoena or order to issue.

               C.      Expenses. The Producing Party shall bear the burdens and expenses of

seeking protection in that court of its CONFIDENTIAL INFORMATION. If Producing Party

files an objection to the production of Confidential Information, then Receiving Party shall not

produce same until the resolution of that objection, unless Receiving Party is ordered by a Court

to produce such information.

       8. '    Filing with the Court. Before filing any information that has been designated

"CONFIDENTIAL INFORMATION" with the Court, or any pleadings, motions or other papers

that disclose any such information, counsel shall confer with counsel for the party that produced

the information so designated about how it should be filed. If the party that produced the

information so designated desires that the materials be filed under seal, then the filing party shall

file the materials in accordance with Local Civil Rule 79.2, EDNC, with notice served upon the


                                                 8
producing party. The filing of the materials under seal shall not be binding on the Court,

however. Within 10 days of service of such notice, the party desiring that the materials be

maintained under seal shall file with the Court a Motion to Seal and supporting memorandum of

law specifying the interests which would be served by restricting public access to the

information. The party that initially filed the materials·need not file any such Motion to Seal or

otherwise defend another party's desire that the materials remain sealed. The Court will grant the

Motion to Seal only after providing adequate notice to the public and opportunity for interested

parties to object, after carefully weighing the interests advanced by the movant and those

interests favoring public access to judicial documents and records, and upon finding that the

interests advanced by the movant override any common law or constitutional right of public

access which may attach to the information. Documents submitted under seal in accordance with

this paragraph will remain under seal pending the Court's ruling. If the party desiring that the

information be maintained under seal does not timely file a Motion to Seal, then the materials

will be deemed unsealed, without need for order of the Court.

       9.      Challenging the Designation. A Receiving Party may file a motion with the

Court to object to the "CONFIDENTIAL" designation at any time, and the Producing Party shall

thereafter have the burden of establishing good cause for the CONFIDENTIAL designation. If

the Court determines that certain information was not, in good faith, designated as

"CONFIDENTIAL," or no longer remains confidential at the time a Receiving Party files a

motion to de-designate information, then the Court may, in its discretion, award attorney's fees

and costs related to the filing of the motion.




                                                 9
        10.     A Producing Party's Inadvertent Non-Designation of Information. To the

 extent consistent with applicable law, a Producing Party's inadvertent non-designation of

_ information as CONFIDENTIAL INFORMATION that should have been designated as such

 shall not be deemed to waive the Producing Party's claim of confidentiality, in whole or in part,

 to such information. Such inadvertent non-designations may be rectified by written notification

 given within a reasonable time after disclosure to counsel for all parties receiving the information

 that the information should have been designated CONFIDENTIAL INFORMATION. Such

 notice shall constitute a designation of the information as CONFIDENTIAL INFORMATION

 under this Stipulated Protective Order.

        11.     A Receiving Party's Unauthorized Disclosure. If Receiving Party learns that,

 by inadvertence or otherwise, it has disclosed CONFIDENTIAL INFORMATION to any person

 or in any circumstance not authorized under this Stipulated Protective Order, then Receiving

 Party must immediately (a) notify Producing Party in writing of the unauthorized disclosures, (b)

 use its best efforts to retrieve all copies of the CONFIDENTIAL INFORMATION, (c) inform

 the person or persons to whom unauthorized disclosures were made of all the terms of this

 Stipulated Protective Order,      and     (d)   request such person or persons execute the

 "Acknowledgment and Agreement to be Bound" that is attached hereto as Exhibit "A."

        12.     A Non-Party's CONFIDENTIAL INFORMATION

                A.     The terms of this Order are applicable to information produced by a non-

 party in this action and designated as "Confidential." Such information produced by non-parties

 in connection with this litigation is protected by the remedies and relief provided by this




                                                   10
Stipulated Protective Order. Nothing in these provisions should be construed as prohibiting a

non-party from seeking additional protections.

               B.     In the event that a party is required, pursuant to a valid discovery request,

to produce a non-party's CONFIDENTIAL INFORMATION in its possession, and the party is

subject to an agreement with the non-party not to produce the non-party's CONFIDENTIAL

INFORMATION, then the party shall:

                      (1)     promptly notify in writing the Requesting Party and the non-party

that some 9r all of the information r~quested is subject to a confidentiality agreement with a non-

party;

                      (2)     promptly provide the non-party with a copy of the Stipulated

Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

description of the information requested; and

                      (3)     make the information requested available for inspection by the

non-party.

              -C.     If the non-party fails to object or seek a protective order from this Court

within 14 days of receiving the notice and accompanying information, the Receiving Party may

produce the non-party's CONFIDENTIAL INFORMATION,responsive to the discovery request.

If the non-party timely seeks a protective order, the Receiving Party shall not produce any

information in its possession or control that is subject to the confidentiality agreement with the

non-party before a determination by the Court. Absent a court order to the contrary, the non-

party shall bear the burden and expense of seeking protection in this court of its Protected

Material.


                                                 11
       13.     Return      or    Certification         of   Destruction    of    CONFIDENTIAL

INFORMATION. Unless otherwise ordered or agreed in writing by a Producing Party, within

sixty (60) days after the final termination of this action, a Receiving Party must:

               A.       return all CONFIDENTIAL INFORMATION to the Producing Party or

               B.       destroy all documents containing CONFIDENTIAL INFORMATION

(including without limitation all copies of CONFIDENTIAL INFORMATION made by the

recipient and other persons to whom the recipient disclosed CONFIDENTIAL INFORMATION)

and provide a certification of compliance with this paragraph.

               C.      Notwithstanding the foregoing, Counsel for any party to the action may

retain CONFIDENTIAL INFORMATION, but any .CONFIDENTIAL INFORMATION

contained in those materials may not be disclosed to any other person.

       14.     Miscellaneous. Nothing in this Stipulated Protective Order shall be construed as

an agreement or acknowledgment by the Receiving Party that any document, testimony, or other

information designated as "Confidential" is in fact confidential. This Stipulated Protective Order

is entered without prejudice to the right of any party to move the court for modification of or

relief from any of its terms. The provisions of this Stipulated Protective Order shall, absent

written permission of the Producing Party or further order of the Court, continue to be binding
                "
throughout and after the conclusion of the litigation. The Court shall retain jurisdiction to enforce

the terms of this Stipulated Protective Order.

       DONE and ORDERED in Chambers in Raleigh, North Carolina, on February              14-, 2020.

                                                 JA$     C. DEVER III
                                                 U.S. DISTRICT COURT JUDGE


                                                  12
                                          EXHIBIT A



                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                Western Division

                                 Civ. Case No. 5:19-CV-27-D

L&M COMPANIES, INC., a North Carolina
corporation, and PALUMBO FOODS, LLC.,

       Plaintiffs,
vs.

UNIQUE FOOD COMPANY, INC.,
LOUIS J. DEANGELIS, BEYERLYA.
DEANGELIS, LOUIS J. DEANGELIS, JR.,
GINA D. BISSETTE, and BISSETTE
BROTHERS, LLC,

   Defendants.
______________ ______,/

               ACKNOWLEDGMENTANDAGREEMENTTOBEBOUND


       I,1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ of _ _ _ _ _ _ _ _ _ _ __
- - ~ declare under penalty of perjury that I have read in its entirety and understand the
Stipulated Protective Order that was issued by the Court in the above case.    I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could exposure me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information or
item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Ord~r.
       I further agree to submit to the jurisdiction of the United States District Court for the
Eastern District of North Carolina for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

                                                13
       I hereby appoint _ _ _ _ _ _ _ _ _ _ of _ _ _ _ _ _ _ _ _ _ _ _ _ __

[insert name, address, and telephone number] as my North Carolina agent for service of process

in connection with this action or any proceeding related to enforcement of this Stipulated

Protective Order.



Date: _ _ _ _ _ _ _ __



City and State where sworn and signed: _____________________



Printed Name: ______________________________




Signature:--------------------------------




                                             14
